Citation Nr: 9917440	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  92-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  The propriety of the initial (noncompensable) evaluation 
assigned for the service-connected bilateral hearing 
disability.

2.  Entitlement to an increased (compensable) rating for the 
service-connected recurrent cyst, left ear lobe.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1991 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in August 1994 and April 1998.  


REMAND

By rating action in January 1991, the RO granted service 
connection and assigned a noncompensable rating for a right 
ear hearing loss, effective July 1, 1990; service connection 
for a left ear hearing loss was denied.  

The veteran appealed the initial rating of his service-
connected right ear hearing loss and the denial of service 
connection for a left ear hearing loss.  Ultimately, in April 
1998, the Board granted service connection for a left ear 
hearing loss and, consequently, remanded the matter for 
further development of the record, to include a VA ear and 
hearing examination in order to fully evaluate the now 
service-connected hearing disability involving both ears.  

The veteran's bilateral hearing disability is evaluated under 
diagnostic codes contained in 38 C.F.R. § 4.85; however, the 
rating schedule criteria for evaluating hearing impairment 
were changed, effective June 10, 1999.  The RO has not yet 
considered the veteran's claim under the new criteria.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as "the Court") has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, in order to prevent 
any prejudice to the veteran, this claim must be initially 
considered by the RO under the provisions of the "new" 
38 C.F.R. § 4.85 prior to appellate review.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that the Court has also recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether a 
"staged" rating is warranted here.

The veteran also contends that his service-connected 
recurrent cyst, left ear, is more disabling than as currently 
rated.

In June 1998, the veteran was apparently scheduled for an 
examination to determine the current severity of his service-
connected cyst.  A notation within the claims file indicates 
that this examination was canceled because the veteran failed 
to report and that the veteran did not wish to reschedule 
another appointment.

The Board notes that a copy of the notification letter 
informing the veteran of the scheduled examination has not 
been associated with the claims file.  Furthermore, there is 
no indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear, under 
the provisions of 38 C.F.R. § 3.655 (1998).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should once again be remanded so that a 
VA examination may be scheduled and pertinent records 
obtained.  In doing so, it should be noted by the RO that an 
essential step in this arrangement is documentation in the 
claims file of the veteran's notification that this 
examination has been scheduled.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
obligation to cooperate and appear for the scheduled 
examination and the consequences of his failure to do so.  
The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the new 
examination request.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected bilateral hearing disability 
since service and his service-connected 
recurrent left ear cyst since 1990.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
audiology examination to evaluate the 
severity of the service-connected hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should report findings in terms 
consistent with both the previous and the 
new rating criteria, and a copy of the 
latter should be provided to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.

3.  The veteran should be afforded a VA 
dermatological examination in order to 
determine the current severity of the 
service-connected recurrent cyst, left 
ear lobe.  All indicated testing should 
be accomplished in this regard and the 
claims folder should be made available to 
the examiner for review.  In connection 
with this evaluation, the examiner should 
report detailed findings in regard to the 
skin manifestations.  All findings, 
opinions and bases should be set forth in 
detail.  

4.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examinations.  
The RO should also inform the veteran 
that his failure to cooperate may result 
in an adverse action pursuant to 38 
C.F.R. § 3.655(b).  

5.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  That 
review should include evaluating the 
severity of the veteran's service-
connected bilateral hearing disability 
under both the old criteria and the new 
and appropriate consideration of the 
provisions of 38 C.F.R. § 3.655 and the 
Court's holding in Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


